NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EARL HARRISON BOND, Jr.,                         No. 15-55321

                 Plaintiff-Appellee,             D.C. No. 5:11-cv-02049-DDP-
                                                 PLA
  v.

KEITH MILLER, Nurse at WVDC;                     MEMORANDUM*
JOSEPH FLORIN,

                 Defendants-Appellants.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

       Defendants Keith Miller and Joseph Florin appeal from the district court’s

order denying their motion for summary judgment on the basis of qualified

immunity in Bond’s 42 U.S.C. § 1983 action alleging constitutionally inadequate

medical care during his pretrial detention. We have jurisdiction over this

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
interlocutory appeal under 28 U.S.C. § 1291. Conner v. Heiman, 672 F.3d 1126,

1130 (9th Cir. 2012). We review de novo, and our review is limited to issues of

law. Lee v. Gregory, 363 F.3d 931, 932 (9th Cir. 2004). We affirm.

      The district court properly denied Miller and Florin’s motion for summary

judgment on the basis of qualified immunity because, viewing the evidence in the

light most favorable to Bond, Bond raised a genuine dispute of material fact as to

whether Miller and Florin violated Bond’s constitutional right to adequate medical

care, and that right was clearly established at the time of the alleged violations.

See Pearson v. Callahan, 555 U.S. 223, 232 (2009) (setting forth two-part test for

qualified immunity claims); Clement v. Gomez, 298 F.3d 898, 906 (9th Cir. 2002)

(explaining that the right to be free from officers intentionally denying or delaying

access to medical care was clearly established); McGuckin v. Smith, 974 F.2d
1050, 1060 (9th Cir. 1992) (deliberate indifference may be established if a

defendant “purposefully ignore[s] or fail[s] to respond to a prisoner’s pain or

possible medical need”), overruled on other grounds by WMX Techs., Inc. v.

Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).

      AFFIRMED.




                                           2                                    15-55321